Citation Nr: 0938331	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  08-22 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for arthritis, claimed 
as arthritis all over the body.

2.  Entitlement to service connection for residuals of a left 
ankle fracture.

3.  Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1964 to December 
1968 and with the New Mexico Air National Guard from October 
1975 to December 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

The Veteran appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in Albuquerque in December 
2008 to present testimony on the issue on appeal.  The 
hearing transcript has been associated with the claims file.


FINDINGS OF FACT

1.  There is no evidence, besides the Veteran's own 
statements, indicating that he has been diagnosed with 
arthritis.

2.  There is no evidence, besides the Veteran's own 
statements, indicating that he has a current ankle 
disability.

3.  There is no evidence, besides the Veteran's own 
statements, indicating that he has been diagnosed with pes 
planus.





CONCLUSION OF LAW

1.  Arthritis was not incurred in or aggravated by the 
Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.308 (2008).
 
2.  A left ankle disability was not incurred in or aggravated 
by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.308 (2008).

3.  Pes planus was not incurred in or aggravated by the 
Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.308 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 C.F.R. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter 
sent to the Veteran in September 2006 that fully addressed 
all notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the Veteran of 
what evidence was required to substantiate the claim and of 
the Veteran's and VA's respective duties for obtaining 
evidence.  This letter also provided notice regarding how 
disability ratings and effective dates are assigned if 
service connection is awarded.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and other 
pertinent records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

At the outset of this discussion, the Board notes that it 
appears that the Veteran's service medical and personnel 
records (from his active duty service) have apparently been 
destroyed in a fire at the National Personnel Records Center 
in 1973 and have not been located.  Under such circumstances, 
the United States Court of Appeals for Veterans Claims has 
held that there is a heightened obligation on the part of VA 
to explain findings and conclusions and to consider carefully 
the benefit of the doubt rule.  Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).

The Board acknowledges that to date, the Veteran has not been 
afforded a VA compensation and pension (C&P) examination in 
regard to his claims for service connection.  In determining 
whether the duty to assist requires that a VA C&P examination 
be provided or medical opinion obtained with respect to a 
Veteran's claim for benefits, there are four factors for 
consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, no examination is necessary in order to 
adjudicate the Veteran's claim of entitlement to service 
connection.  The claims folder does not contain any medical 
diagnosis of arthritis, residuals of a left ankle fracture, 
or pes planus.  

The Veteran stated in his hearing that he was diagnosed with 
arthritis during service, but there are no records of any 
diagnosis or treatment.  When asked to provide further 
records in his possession in May 2007, the Veteran failed to 
respond.  While the Veteran is competent to report the 
symptoms he has experienced, and the Board finds his reports 
credible, the Veteran statements are the only evidence that 
he has an arthritis disability or that any arthritis is 
associated with his active service.  Without more, the 
Veteran is not entitled to a VA examination.  

The Veteran's service treatment records (from active duty) 
indicate that he had an ankle fracture or broken lower leg in 
1968, but they do not indicate whether this occurred during 
service or after the Veteran separated from service (or 
before service).  The claims file does not indicate any 
further treatment for this condition or current disability 
caused by the fracture.  While the Veteran states that he has 
ankle pain in cold weather, in addition to any pain he 
experiences from arthritis, complaints of pain are not 
sufficient to justify a VA examination.  Even if the fracture 
happened in service, there are no reports that the Veteran's 
left ankle has hurt since active service, there is no 
diagnosis of a current left ankle disability, and there is no 
medical evidence associating the Veteran's current left ankle 
pain with any event in active service.  As such, a VA 
examination is not warranted.  

The Veteran noted a foot trouble in a February 1996 report of 
medical history.  He described the condition as "wears arch 
supports" on the same form.  He does not indicate a specific 
disability or condition.  In a report of medical examination 
conducted at the same time, the Veteran's feet were listed as 
normal.  In a September 2000 report of medical examination, 
the Veteran's feet were again listed as normal.  While this 
tends to indicate the Veteran may have experienced some pain 
in his feet during active service, there is no diagnosis of a 
disability or condition in service.  Further, the Veteran has 
not submitted any post-service medical records indicating a 
diagnosis of pes planus or other foot disability.  While he 
has indicated a continuity of symptoms since service, there 
is no medical evidence linking any pain to the Veteran's 
active service.  The Veteran's complaints of pain, without 
more, are not sufficient to afford him a VA examination.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Available service treatment records 
have been associated with the claims file.  As noted, some 
of the Veteran's service treatment and personnel records may 
have been destroyed in a fire at the National Personnel 
Records Center in 1973 and have not been located.  The 
Veteran was sent a letter in May 2007 requesting any further 
treatment records in his possession and describing other 
types of evidence that could be submitted in place of 
treatment records to verify his claims.  The Veteran did not 
respond to this letter.  The Board finds that additional 
efforts to obtain these service records would be futile, and 
as such, the Board finds that VA has fulfilled its duty to 
assist in obtaining such records.  Significantly, neither 
the Veteran nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's 
duty to assist the Veteran in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

II.  Service Connection

Service connection may be granted for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.  Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded to the Veteran.

A.  Arthritis

For a claim of service connection for arthritis, where a 
Veteran served 90 days or more, and arthritis becomes 
manifest to a degree of 10 percent or more within one year 
from date of termination of service, such diseases shall be 
presumed to have been incurred in or aggravated by service, 
even though there is no evidence of such disease during the 
period of service. This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1131, 1133; 38 C.F.R. §§ 3.307, 3.309(a).

The Veteran seeks entitlement to service connection for 
arthritis, claimed as arthritis all over the body.  The 
Veteran contends that he has arthritis and that his 
arthritis was caused by a series of anthrax shots he 
received in active service.  

The Veteran's service treatment records indicate various 
complaints of pain including back aches and headaches.  The 
Veteran received the series of anthrax vaccinations in 1999.  
The Veteran stated that he began seeing dry spots on his 
joints shortly after the vaccinations and experienced joint 
pain within months of the vaccinations.  He spoke with other 
Veterans who also believe they contracted arthritis from the 
anthrax vaccine.  

During his Travel Board hearing, the Veteran stated that he 
was diagnosed with systemic arthritis at the Lovose Medical 
Center.  He did not get treatment for a period of time 
because he was a supervisor at the time and he wanted to 
lead by example.  When he started having a hard time with 
his exercises he left the military and sought treatment.  He 
stated that he takes Lodine or Lordine and 800mg of 
Ibuprofen to treat the pain.  The Veteran stated that he 
started feeling pain in service but did not want to report 
the pain because he did not want to appear weak and wanted 
to set a good example for those serving under him.  He said 
he was first diagnosed with arthritis in 2000 or 2001.  

In light of the evidence, the Veteran is not entitled to 
service connection for arthritis.  The Veteran has neither a 
current diagnosis of a disability nor a medical opinion 
relating any current disability (arthritis) with active 
service.  While the Veteran is competent to report he 
experiences pain and the Board finds his reports of pain 
credible, pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  
Further, in the absence of proof of a present disability, 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  Additionally there is no medical 
evidence in the claims folder indicating that the Veteran's 
arthritis became manifest to a 10 percent degree within one 
year of service.  As the claims file contains no indication 
the Veteran has a current disability, aside from the 
Veteran's own statements, the evidence is dispositive and 
the Veteran is not entitled to service connection for 
arthritis.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against entitlement to service connection 
for arthritis, claimed as arthritis all over the body, the 
doctrine does not apply.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

B.  Residuals of a Left Ankle Fracture 

The Veteran seeks entitlement to service connection for the 
residuals of a left ankle fracture.  The Veteran contends 
that he fractured his ankle in service and has a current 
ankle disability related to that facture.  

The Veteran's service records from the 1960s have not been 
associated with the files because, as noted, they are likely 
fire related.  The Veteran's service records from 1975 
through 2001 have several notations indicating that the 
Veteran broke his ankle or lower leg in 1968.  

In the Veterans form 9, he claimed that he received 
treatment for this condition at the Albuquerque VA hospital.  
During the December 2008 hearing he indicated that his ankle 
causes him to experience pain above and beyond the pain he 
experiences in both his ankles due to arthritis, especially 
in cold weather.  The Veteran stated that he broke his ankle 
in Tripoli, Libya shortly before separating from service.  
He also stated that he was granted service connection 
automatically in 1968 and received compensation for a year.

The claims file does not have any further indication of 
treatment for ankle problems or diagnosis of an ankle 
disability.  While the Board finds the Veteran's report of 
an ankle fracture in service credible, the Veteran has not 
been diagnosed with a current ankle disability.  An injury 
in service, without a current diagnosis of a disability, is 
not sufficient to afford service connection benefits.  
Additionally, while the Veteran claims to have pain in his 
ankle now, he has not claimed a continuity of symptoms since 
the fracture or throughout active service.  Pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999).  Further, in the absence of 
proof of a present disability, there can be no valid claim.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  With 
no current disability, and without medical evidence linking 
the Veteran's current complaints of pain to active service, 
the Veteran is not entitled to service connection for the 
residuals of an ankle fracture.

The Board notes that even though some of the Veteran's 
service records are fire related, he is not entitled to 
service connection.  The records associated with the claims 
file contain an indication that the Veteran broke his ankle.  
However, this does not justify a grant of service connection 
because there is no current diagnosis of a disability 
(residuals of a left ankle fracture) or medical evidence 
associating any pain or injury with the Veteran's active 
service.

Finally, although the Veteran claims this condition was 
service connected for a year in 1968 and 1969, there are no 
records in the claims folder evidencing this.  While the 
Veteran may have been in receipt of benefits during this 
time, without evidence of a grant of service connection the 
Board can only assess this matter as a new claim.  

In reaching the decision above the Board considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against entitlement to service connection 
for the residuals of a left ankle fracture, the doctrine 
does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

C.  Pes Planus

The Veteran seeks entitlement to service connection for pes 
planus.  The Veteran contends that he has pes planus caused 
by wearing boots with inadequate support during more than 30 
years of active service.  

In a February 1996 self reported medical history, the Veteran 
marked that he had foot problems and explained that he wore 
arch supports.  In a report of medical examination that same 
month, the Veteran's feet were examined and deemed normal.  
His feet were also deemed normal in a 2000 report of medical 
examination.

The Veteran stated that he felt this is an obvious condition 
in his notice of disagreement.  In his form 9 he stated that 
he bought his own boots for the last four years of his active 
service.  

During the Veteran's Travel Board hearing he stated that he 
had foot pain beginning in 1995.  He also stated that the 
condition was diagnosed at the Lovose Medical Center.  The 
Veteran said he was diagnosed during active duty but did not 
want to place it on the record for fear of losing his job.

In light of the evidence the Veteran is not entitled to 
service connection for pes planus.  There is no indication in 
the claims folder that the Veteran has been diagnosed with a 
foot disability.  Additionally, there is no indication he had 
any injury or event in service which may have caused a 
current disability.  While the Board finds the Veteran 
competent to report complaints of pain, and finds his 
complaints of pain credible, the Veteran is not competent to 
relate his pain to any event in service.  Additionally, pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999).  Further, in the absence of 
proof of a present disability, there can be no valid claim.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Without the diagnosis of a current disability, an injury or 
disease in service, or medical evidence associating the 
Veteran's current pain to an event in service, the Veteran is 
not entitled to service connection for pes planus.



ORDER

Entitlement to service connection for arthritis, claimed as 
arthritis all over the body, is denied.

Entitlement to service connection for residuals of a left 
ankle fracture is denied.

Entitlement to service connection for pes planus is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


